                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 OVIEDO MEDICAL CENTER, LLC,

         Plaintiff,                                   CASE NO. 6:19-cv-01711-WWB-EJK
 v.

 ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
 D/B/A ADVENTHEALTH OVIEDO ER,

         Defendant.


      DEFENDANT’S OPPOSITION TO PLAINTIFF’S EXPEDITED SHORT-FORM
         MOTION TO SHORTEN TIME FOR DEFENDANT TO RESPOND TO
                          DISCOVERY [DKT 95]

        Defendant Adventist Health System/Sunbelt, Inc. hereby opposes Plaintiff’s Expedited

Short-Form Motion to Shorten Time for Defendant to Respond to Discovery (the “Motion”).

        1. Plaintiff’s Motion marks the second time in a week that it has sought to modify a

discovery deadline. On August 28, 2020, Plaintiff filed its “Unopposed Motion to Modify

Interim Dates in the Scheduling Order” (the “Prior Motion”). [Dkt. 90.] The Prior Motion

sought to enlarge the expert disclosure and discovery deadlines. During the conferral on the

Prior Motion, Defendant stated that the reasons given for the requested extension were

insufficient and that it opposed the motion. Despite this, and in violation of Local Rule 3.01(g),

Plaintiff filed its Prior Motion as “unopposed.” [Dkt. 92 at ¶¶1,5.] The Prior Motion was

denied. [Dkt. 93.] Unsatisfied with this ruling, Plaintiff now files the present Motion.

        2. Plaintiff argues it is not trying the “circumvent the Court’s order denying its motion

to extend the expert deadline.” [Dkt. 95 at Pg. 2.] However, this is precisely what Plaintiff is

doing. Instead of extending the discovery deadlines by 30 days, Plaintiff now seeks an order
accelerating discovery by 14 days or more.1 Either way, this is an impermissible modification

of the Court’s Case Management and Scheduling Order.

        3. The arguments presented in the two motions are also identical. The Prior Motion

argued that “[t]he financial information sought by Plaintiff is necessary for Plaintiff’s expert

to determine damages.” [Dkt. 90 at Pg. 5.] The present Motion again argues “[a]bsent an order

shortening Defendant’s Time to Respond, Plaintiff will be prejudiced in its ability to obtain an

expert opinion regarding damages.” [Dkt. 95 at Pg. 2.] In denying the Prior Motion, the Court

specifically rejected this rationale as constituting the good cause necessary for modifying the

Court’s Case Management and Scheduling Order. “Plaintiff has not shown good cause for an

extension of the requested deadlines at this time.” [Dkt. 93.]

        4. The Parties were previously engaged in a Settlement Conference before Magistrate

Judge Hoffmann. [Dkt. 74, 77, 87.] These settlement efforts lasted for well over a month.

During this time, the parties did not pursue discovery. However, at the conclusion of the

Settlement Conference, the parties were warned that any outstanding deadlines would not be

extended.

        5. Furthermore, any urgency is belied by the discovery requests underlying the current

Motion. The current Motion is directed to an entirely new set of discovery requests served on

August 31, 2020. [Dkt. 95-1.] These requests seek, inter alia, information related to patients

who transferred from AdventHealth Oviedo ER to another AdventHealth facility. These

requests appear totally unrelated to any damage calculation under the Lanham Act, and there



1
 Plaintiff seeks a response to its discovery by September 14. Should the Motion be granted, Defendant
would have only 4 days to respond.



                                                --2--
is no reason why these requests could not have been previously served in the nearly 11 months

discovery has been open in this case.

       6. It is respectfully submitted that Plaintiff’s Motion be denied.

                                        Respectfully submitted this 8th day
                                        of September, 2020,

                                        /s/ Mayanne Downs
                                        Mayanne Downs
                                        Florida Bar No. 754900
                                        Primary: mayanne.downs@gray-robinson.com
                                        Secondary: kathy.savage@gray-robinson.com
                                        Michael J. Colitz, III
                                        Florida Bar No. 164348
                                        Primary: michael.colitz@gray-robinson.com
                                        Secondary: jessica.gonzalez@gray-robinson.com
                                        Jason Zimmerman
                                        Florida Bar No. 104392
                                        Primary: jason.zimmerman@gray-robinson.com
                                        Secondary: cindi.garner@gray-robinson.com
                                        GrayRobinson, P.A.
                                        301 E. Pine Street, Suite 1400 (32801)
                                        P.O. Box 3068
                                        Orlando, Florida 32802
                                        Telephone: (407) 843-8880
                                        Facsimile: (407) 244-5690

                                         Attorneys for Defendant,
                                         ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
                                         D/B/A ADVENTISTHEALTH OVIEDO ER




                                             --3--
                            CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on September 8, 2020, a true and correct copy of the

foregoing was filed through the CM/ECF system which will serve an electronic copy on

                    Counsel for Plaintiff, Oviedo Medical Center LLC:

 Martin B. Goldberg, Esq.                     Dennis D. Murrell
 Emily L. Pincow, Esq.                        Elisabeth S. Gray
 Lash & Goldberg, LLP                         Brian McGraw
 Miami Tower                                  Middleton Reutlinger
 100 SE 2nd Street, Suite 1200                401 S. Fourth Street, Suite 2600
 Miami, Florida 33131-2158                    Louisville, Kentucky 40202
 mgoldberg@lashgoldberg.com                   dmurrell@middletonlaw.com
 epincow@lashgoldberg.com                     egray@middletonlaw.com
                                              bmcgraw@middletonlaw.com


                                          /s/ Mayanne Downs
                                          Mayanne Downs
                                          Florida Bar No. 754900




                                          --4--
